Citation Nr: 1142803	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-34 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to October 1972.

The appeal arises from rating actions in March 2007 and July 2009 by the above Regional Office (RO).  In the March 2007 decision in particular, the RO denied service connection for PTSD.  

Further review of the claims folder indicates that, during the course of the appeal he has been diagnosed with, and treated for, major depressive disorder, anxiety, and adjustment disorder.  Because recent judicial caselaw addresses the consideration of all symptoms of mental abnormality, the Board has redefined the Veteran's psychiatric claim as is listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD, which medical providers have related to claimed in-service stressors.  However, the claimed in-service stressors are inconsistent with the places and circumstances of the Veteran's service.  

2.  A psychiatric disorder other than PTSD, which has been characterized as depression, was not manifested until many years after the Veteran's active duty and is not related in any way to such service.  

3.  The Veteran served on the USS Hancock in the offshore deep waters of Vietnam, but his service did not include duty in or visitation to the Republic of Vietnam, and he is not entitled to a presumption of Agent Orange exposure.  

4.  Diabetes mellitus, type II, was not first diagnosed until many years after the Veteran's active duty and is not related in any way to such service.  
CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, the Veteran's active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).

2.  Diabetes mellitus was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, in pre-adjudication letters dated in September 2005, March 2006, December 2006, and July 2009, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA and the effect of this duty upon his claims.  These letters, also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  Dingess, supra.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of his claims.  Relevant in-service treatment and service personnel records are of record.  The Veteran was also afforded a VA psychiatric examination in January 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  There is also no medical evidence of record that suggests a nexus between any currently diagnosed psychiatric disorder and his military; nor has the Veteran provided credible evidence of continuity of symptomatology since separation from service.  

The Board acknowledges that the Veteran was not examined for the purpose of addressing his diabetes claim.  Under the VCAA, VA is obliged to provide an examination when the veteran presents a claim for service connection and meets the threshold requirements that there was an event, injury, or disease in service; there is evidence of current disability or recurrent symptoms; and the evidence of record indicates that the claimed disability or symptoms may be associated with service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Indeed, as discussed in further detail below, the evidentiary record already contains a diagnosis of diabetes mellitus type II.  Thus, the Veteran's claim turns largely on the locations of his service, rather than on any medical question.  Moreover, there is no evidence of a continuity of symptoms, nor is there any competent evidence that diabetes mellitus may be related to service.  Thus, an examination is not required here, even under the low threshold of McLendon.  

Thus, VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims for service connection for a psychiatric disorder, to include PTSD, and for diabetes.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


II.  Law and Analysis - A Psychiatric Disorder, to Include PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) competent and credible evidence diagnosing PTSD; (2) competent and credible supporting evidence that the claimed in-service stressor actually occurred; and (3) competent and credible evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (DSM-IV). 38 C.F.R. § 3.304(f).  The Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV.  Cohen, supra.  According to the current criteria, a diagnosis of PTSD requires exposure to a traumatic event, or stressor.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The sufficiency of a stressor is a medical determination, and the occurrence of a claimed stressor is an adjudicatory determination.  Id.

Furthermore, the pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. §§ 1154(b); 38 C.F.R. § 3.304(f)(1).  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 
However, the VA regulation at 38 C.F.R. 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  

The Board notes the issuance of the amended 38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  

In the present appeal, the Veteran contends that he developed PTSD as a result of stressful experiences that took place during temporary duty (TDY) to Vietnam.  In statements submitted with his claim, he did not indicate any actual combat, but did identify events which he considers to be the precipitating causes of his claimed PTSD.  However, there is no evidence corroborating the Veteran's assertions that he was ever stationed in Vietnam.  

Specifically, during the course of the appeal, the Veteran reported that as part of his military duties he loaded munitions on airplanes on an aircraft carrier, but that the most dangerous job was removing parts from downed aircraft in enemy territory.  He stated that he would fly out to an area with a group of Marines who would then form a perimeter around the aircraft while he and several others would go about "cannibalizing" the downed aircraft, removing viable and classified parts.  In a January 2006 statement he provided additional details of these events indicating that he was stationed at the Naval Support Activity in DaNang, South Vietnam.  He made a cruise on the USS Hancock and was originally assigned to VF-211 out of Naval Air Station in Miramar, California in 1972.  Once aboard the USS Hancock he was assigned to the ships company in March or April of 1972.  He was sent to DaNang on TDY as part of a beach detachment, and on one occasion the base was mortared over two days.  He also recalled seeing dead soldiers loaded on to planes.  

The Board acknowledges concludes that the description of the Veteran's primary stressor fits the description of "fear of hostile military or terrorist activity."  It is also noted that the record contains evidence favorable to the claim in the form of a January 2007 examination report from a VA psychologist who diagnosed PTSD based on the Veteran's exposure to multiple traumatic events during his service in Vietnam.  The examiner stated that although the Veteran was not involved in direct combat in the line of duty, it appeared that he was exposed to significant traumatic events, which could produce PTSD.  The examiner noted multiple disabling symptoms, including reexperiencing symptoms, nightmares, intrusive thoughts, and flashbacks.  

In other words, the evidence of record confirms the Veteran has a medical diagnosis of PTSD rendered by a VA psychologist based on stressors described by the Veteran of "fear of hostile military or terrorist activity."  Under the amended 38 C.F.R. § 3.304(f)(3), then, the Veteran's lay testimony alone is sufficient to confirm the in-service stressors unless (1) there is clear and convincing evidence to the contrary or (2) the claimed stressor is inconsistent with the places, types and circumstances of the Veteran's service.  See 38 C.F.R. § 3.304(f)(3). 

The crucial inquiry, then, is whether the Veteran's lay testimony describing his in-service stressors are inconsistent with the place, type and circumstance of his service, or whether there is clear and convincing evidence that is contrary to his assertions. 

The Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses of any psychiatric condition.  As previously noted, the Veteran asserts that he was sent to Vietnam on TDY as part of a beach detachment in March or April of 1972 and that he also removed parts from downed aircrafts in enemy territory.  His DD Form 214 and personnel records show that his primary military occupational specialty (MOS) was that of an electronics mechanic.  A Transfers and Receipts document shows that he was transferred from Fighter Squadron 124 (VF-124), Nas Miramar, California to CO, VF-211, HP NAS Miramar, California in December 1971.  These records also reflect foreign and/or sea service, but are silent concerning service in Vietnam.  

In this case, the Veteran filed his claim well before the issuance of the new regulation governing verification of PTSD stressors based on lay testimony alone.  Accordingly, the VA made several attempts to verify the incidents described by the Veteran.  The RO initiated a search for dates of pertaining to the Veteran's service in Vietnam.  In response the National Personnel Records Center (NPRC) noted that, while the USS VF-211 was in the official waters of the Republic of Vietnam, they were unable to verify that the Veteran had in-country service in Vietnam.  See January 2007 VA Form 3101.  

In February 2007, the Defense Personnel Records Image Retrieval System (DPRIRS) indicated that available military attack data verifies that presumably a base camp in DaNang came under enemy attack in February, April, and May in 1972.  

In response to the RO's request for assistance in confirming the Veteran's claimed stressors, the U.S. Armed Services Center for Research of Unit Records (USASCRUR) (now the U.S. Army and Joint Services Records Research Center (JSRRC)) reviewed the Order of Battle for Carriers and Carrier-based Squadrons in the Western Pacific (WESTPAC) and Vietnam for the period of 1972.  They determined that the Fighter Squadron 211 (VF 211) was deployed aboard the USS Hancock (CVA-19) between January and October of 1972.  The 1972 command history of the USS Hancock revealed that the ship departed the Naval Station in Alameda California for a WESTPAC deployment on January 7, 1972.  It conducted Special Operations periods in the northern Gulf of Tonkin between February 1972 and September 1972.  The USS Hancock also conducted Ports of Call in Subic Bay, Philippines , Hong Kong, and Yokosuka Japan.  It arrived back at Alameda, California on October 3, 1972.  
In addition the deck logs from March 1, through April 30, 1972 for the USS Hancock were reviewed.  These documents show that the ship was in Yankee Station from March 1-8, 1972, was in transit to Yokosuka, Japan from March 8-12, conducted a port visit in Yokosuka from March 13-22, and was in transit back to Yankee Station from March 22-26, 1972.  While in Yankee Station, the deck logs document the launching and recovery of aircraft, but do not document the type of aircraft, passengers by name, or destinations they were going to or coming from.  There was no documentation that an aircraft departed to DaNang, or that the VF-211 maintained a detachment there.  In addition, the deck logs did not document that the Veteran departed the ship as the aircraft flight passenger manifests are not considered historical items and are not retained by the Navy.  

Rather command histories, deck logs, and muster rolls/personnel diaries are the only administrative records produced by commissioned U.S. Navy ships during the Vietnam war that are permanently retained, and these records would not normally annotate individuals arriving or going ashore on routine basis.  Although the deck logs may indicate aircraft or boats arriving/departing, they would not list passengers by name, unless that individual was a very important person (VIP) or high ranking officer.  In addition deck logs do not normally list the destinations of these aircraft and vessels.  Logbooks maintained aboard river boats or launches were not considered permanent records.  It was also noted that information regarding the duties and assignments requiring the Veteran to go ashore in Vietnam may be in his Official Military Personnel File (OMPF).  

After reviewing and weighing all the evidence of record, the Board finds there is "clear and convincing" evidence that the Veteran was not in Vietnam and thus was not subjected to mortar attacks and did not participate in the dangerous job of removing parts from downed aircrafts in enemy territory.  Indeed, his reported stressors are inconsistent with the place in which he was stationed and the circumstances of his military service because, according to the JSRRC report although deck logs document the launching and recovery of aircraft, they do not document the type of aircraft, passengers by name, or destinations they were going to or coming from.  In addition, the Veteran's service personnel records are not indicative of temporary duty in Vietnam.  Neither the JSRRC nor the NPRC were able to confirm the Veteran's claimed temporary duty in Vietnam.  Based on the foregoing, the Board finds his description of military stressors, particularly his statements that he had been sent to Vietnam as part of a TDY assignment, to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Veteran's reported stressors are therefore inconsistent with the place and circumstances of his military service, given that there is no credible evidence to establish that he was ever in Vietnam in the first place. 

In short, the Board has considered the Veteran's lay testimony describing in-service stressful incidents in accordance with the recent regulation change and in light of his medical diagnosis of PTSD based on these described in-service stressful incidents.  The Board concludes, however, that there is clear and convincing evidence that the stressful incidents did not occur, nor are the incidents described consistent with the place and circumstance in which his unit was stationed.  Accordingly, the Board finds the Veteran's description of in-service events to be simply not credible and his lay testimony alone may not support verification of an in-service stressor. 

Because the Veteran's description of the stressful incidents he experienced is contrary to clear and convincing evidence that he was not sent to Vietnam on TDY and are not consistent with the place, time and circumstance of his military service, the diagnosis of PTSD was based on a questionable history and may not be relied upon by the Board.  See West v. Brown, 7 Vet. App. 70 (1994).  See also Moreau v. Brown, supra (medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors).  In other words, just because a physician or other health professional has accepted a veteran's description of his experiences as credible and diagnosed PTSD does not mean the Board is required to grant service connection for that disorder.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As noted in the Introduction, the Court has held that, when a Veteran submits a claim for service connection for PTSD, he claims service connection for psychiatric symptomatology regardless of how the disability is diagnosed.  Therefore, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  Clemons, supra.  The weight of credible medical evidence in the present appeal shows that the Veteran has been diagnosed or treated for a major depressive disorder.

Medical records do not show that psychiatric symptoms first documented in 1995 were manifested prior to that date and during those intervening years the Veteran did not complain of or receive treatment for any pertinent psychiatric symptoms.  That is to say, he has failed to show continuity of symptomatology in the two decades after his service ended before the manifestation of relevant pathology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Such a long span between the conclusion of the Veteran's military service and the onset of his symptoms after service is probative evidence against his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition, the record is negative for a medical opinion linking any depression or anxiety to service.  See Hickson, supra.  Accordingly, and based on this evidentiary posture, the Board concludes that service connection for a psychiatric disability, to include PTSD, is not warranted.  


III.  Law and Analysis - Diabetes Mellitus

The Veteran also seeks to establish service connection for diabetes mellitus on a presumptive basis due to his alleged exposure to herbicide agents during active service.  
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.  Diabetes mellitus is such a disease.  38 C.F.R. §3.309(e).

A veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic of Vietnam.  Specifically service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam.  See VAOPGCPREC 27-97.  

Recent litigation has upheld VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  

Here service records show the Veteran served with a fighter squadron aboard the aircraft carrier USS Hancock (CVA-19), which was deployed to the Tonkin Gulf during his time aboard between February 1972 and September 1972.  This ship has been determined to have been offshore Vietnam during the Veteran's period of service.  The Veteran asserts that while on board the USS Hancock he disembarked in Da Nang, Vietnam to salvage parts from wrecked aircraft.  However, the Board finds that the record does not support his contentions that he was physically within the Republic of Vietnam.  Although his DD Form 214 shows he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal with Device, these awards and citations do not prove actual "service in the Republic of Vietnam" for purposes of the regulations.  Haas, 525 F.3d at 1193-1194.  

The RO attempted to verify the Veteran's Vietnam service, requesting the dates of service in Vietnam as well as any documents showing exposure to herbicides.  In January 2007, the RO received a response from the NPRC, confirming that the Veteran served aboard the USS Hancock (CVA-19), which was in the official waters of the Republic of Vietnam roughly between February and September of 1972.  However, they were unable to confirm the Veteran's contentions that he had in-country service in Vietnam.  There were also no records of exposure to Agent Orange/herbicides.  See VA Forms 3101.  Additional attempts to verify service in Vietnam from the USACRUR (now the JSRRC), confirmed that the USS Hancock was in the Gulf of Tonkin, off the coast of Vietnam in 1972, but otherwise offered no conclusive proof of the Veteran's physical presence in Vietnam.  

In correspondence dated in July 2009, the Veteran was given an opportunity to provide additional evidence regarding his service before any action was taken on his claim, but did not respond.  

With regard to the fact that the ship on which the Veteran was stationed was located in the waters of Vietnam, the Board acknowledges that, according to the VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 2, section C, 10,b. (hereinafter "M21-1MR"), service in the Republic of Vietnam (RVN) means service in the RVN or its inland waterways, or service in other locations if the conditions of service involved duty or visitation in the RVN.  Qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peak, 525 F.3d 1168; 66 Fed. Reg. 23, 166; see also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  

Since the issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water" service), is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  For those veterans who served aboard ships that docked and then went ashore, or served aboard ships that did not dock but the veterans went ashore, their service involved "visitation" in Vietnam.  In cases involving docking, the evidence must show that the veteran was aboard at the time of the docking, and the veteran must provide a statement indicating that he personally went ashore.  In cases where shore docking did not occur, the evidence must show that the ship operated in Vietnam's close coastal waters for extended periods, that members of the crew went ashore, or that smaller vessels from the ship went ashore regularly with supplies or personnel.  In such cases, the veteran must also provide a statement indicating that he personally went ashore. 

In December 2008, VA Compensation and Pension (C&P) Service released policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing regional offices with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agent Orange exposure.  It was determined that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin.  

Unfortunately the Veteran's service on board the USS Hancock, as reflected in the record does not fall within the definition of "service in Vietnam" in the relevant statutes and regulations.  There is no documentation that the vessel served in the brown waters of Vietnam while the Veteran served aboard that vessel-or, as discussed earlier herein-that he was ever present in Vietnam or other direct proof of exposure.  Thus, while the Veteran has been diagnosed with a disease listed at § 3.309(e) (diabetes mellitus), he is not entitled to the presumption that it was incurred in or aggravated by service on the basis of exposure to an herbicide agent during service in the Republic of Vietnam.  

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran alleges that he was exposed to herbicides primarily while on board a ship that was in the official waters of Vietnam.  As noted previously, there is no official service department documentation, or any other objective evidence, to support his claim of herbicide exposure.  Therefore, his assertion without more, simply does not does not support the claim that he was, in fact, actually exposed to Agent Orange in service.  

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of diabetes mellitus, the Board notes that, in this case, service treatment records (STRs) fail to reveal any significant symptomatology suggestive of diabetes mellitus.  Furthermore, post-service treatment records show an initial diagnosis of diabetes mellitus in 2005, 33 years after his separation from active duty, which makes it impossible to grant presumptive service connection for manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

Also, there is an essential absence of continuity of symptomatology during those intervening years after service ended and before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage v. Gober, supra.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, supra; see also Mense v. Derwinski, supra; Forshey v. Principi, supra.  Furthermore, there is no medical evidence linking the Veteran's diabetes mellitus to his military service many decades earlier.  As a result, the Board finds that service connection for diabetes mellitus is not warranted.

IV.  Conclusion

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  As to his assertions that he developed a psychiatric disorder, to include PTSD, as well as diabetes mellitus, due to military service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran in the current appeal is not a medical professional and that his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The Board emphasizes that, although a veteran generally can report his or her observations concerning symptoms, in this particular case, the problems are the STRs (which are negative for evidence of psychiatric symptoms or symptoms suggestive of diabetes mellitus) as well as the prolonged period post service without complaints or findings, both of which factor against the Veteran's claims.  See Jandreau supra & Buchanan supra.  

Therefore, the preponderance of the evidence is against both claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

Service connection for diabetes mellitus, type II, to include as a result of in-service exposure to herbicides, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


